Exhibit 99.1 FOR IMMEDIATE RELEASE NEWS RELEASE Date Submitted: July 22, 2013 Contact: Samuel G. Stone NASDAQ Symbol:FBMI Executive Vice President and Chief Financial Officer (989) 466-7325 FIRSTBANK CORPORATION ANNOUNCES SECOND QUARTER AND YEAR-TO-DATE 2013 RESULTS Highlights Include: ● For the second quarter of 2013,earnings per share of $0.38were52% over the $0.25 for the second quarter of 2012 ● Provision expense down 57% from the first quarter of 2013 and down 78% from the year-ago second quarter ● Non-accrual loans down 8% in the quarter and down 34% from year-ago; other real estate owned down 29% from the prior quarter and 33% less than year-ago ● Redemption of all preferred stock completed ● Back room conversions related to the consolidation of Firstbank charters completed on schedule with little or no disruption of customer service ● Equity ratios remained strong with affiliate banks continuing to exceed regulatory well-capitalized requirements Alma, Michigan (FBMI) Thomas R. Sullivan, President and Chief Executive Officer of Firstbank Corporation, announced net income of $3,343,000 for the second quarter of 2013, increasing 39.1% from $2,404,000 for the second quarter of 2012, with net income available to common shareholders of $3,077,000 in the second quarter of 2013 increasing 55.1% from $1,984,000 in the second quarter of 2012. Earnings per share were $0 .38 in the second quarter of 2013 compared to $0.25 in the second quarter of 2012 . Returns on average assets and average equity for the second quarter of 2013 were 0.90% and 9.1%, respectively, compared to 0.65% and 6.3% respectively in the second quarter of 2012 . For the first half of 2013, net income of $6,206,000 increased 28.7% from $4,821,000 for the first half of 2012, with net income available to common shareholders of $5,725,000 in the first half of 2013 increasing 43.8% from $3,981,000 in the first half of 2012. Earnings per share were $0 .71 in the first half of 2013 compared to $0.50 in the first half of 2012 . Returns on average assets and average equity for the first half of 2013 were 0.83% and 8.5%, respectively, compared to 0.65% and 6.3% respectively in the first half of 2012 . Mr. Sullivan stated, “The second quarter of 2013 saw significant progress for our company. With the redemption and retirement of $17 million of our Series A Preferred Stock, we completed the redemption of all of the preferred shares and warrants issued in 2009 as part of the U.S. Treasury’s TARP Capital Purchase Program. This redemption marked a key milestone in our company’s successful navigation of the “great recession.’ “We saw growth in portfolio loans, which helps our earning asset mix and hopefully is a sign of an improving economic environment. With the growth in loans, we saw the first quarterly increase in our yield on earning assets since the third quarter of 2007. “We continued to make progress on reducing non-accrual loans and other real estate owned. Getting these non-performing assets off our balance sheet allows our lending staff to focus more on developing new relationships and serving existing good customers. “The back room conversions related to the integration of our bank charters was completed and the whole charter consolidation project has gone well and without disruption. We continue to serve our customers with the same high quality, timely, personal, professional, community bank service. “Improvement in our earnings and asset quality metrics are the result of all of this progress, and we thank our wonderful staff for their hard work and dedication to our customers and company.” Provision for Loan Losses. The provision for loan losses, at $552,000 in the second quarter of 2013, was 57% less than the amount required in the first quarter of 2013 and was 78% less than the amount in the year-ago second quarter. Net charge-offs of $1,161 ,000 in the second quarter included $798,000 that had been specifically reserved in periods prior to the beginning of the quarter, making it unnecessary to provide the full amount of net charge-offs in the quarter. The provision expense of $552,000 in the second quarter of 2013 did exceed the amount of net charge-offs that had not been previously reserved. The level of provision expense and other expenses related to management and collection of the loan portfolio, while coming down, continue to be the major impediments to higher levels of profitability. Net Interest Income. Net interest income, at $13,191 ,000 in the second quarter of 2013 was 4.7% , lower than in the second quarter of 2012, as a result of a 16 basis point lower net interest margin compared to the year-ago quarter. More importantly, Firstbank’s net interest margin in the second quarter of 2013 improved to 3.89% from 3.83% in the first quarter of 2013 . Although competitive pricing pressure continued to force yields lower on some loan renewals , portfolio loans grew in the second quarter of 2013. With the improvement in earning asset mix in the quarter, the yield on average earning assets increased by 3 basis points, to 4.34% in the second quarter of 2013 from 4.31% in the first quarter of 2013. The cost of funds to average earning assets declined by 3 basis points, to 0.45% in the second quarter of 2013 from 0.48% in the first quarter of 2013 . Non-interest Income. Total non-interest income, at $2,973 ,000 in the second quarter of 2013 , was 1.8% lower than in the second quarter of 2012. Although mortgage refinance activity remained at a historically strong level , gain on sale of mortgages, at $1,467,000 in the second quarter of 2013 , decreased 6.0% compared to the first quarter of 2013 but was 0.5% above the year-ago level. The category of “other” non-interest income, at $481,000 in the second quarter of 2013, was 20% more than the amount in the first quarter of 2013 and 4.1% more than in the second quarter of 2012. Included in this category of income was a $103 ,000 net gain on sale of other real estate owned in the second quarter of 2013, compared to a net gain of $54,000 in the first quarter of 2012 and a net loss of $13,000 in the second quarter of 2012. In the year-ago second quarter a non-taxable income item of $178,000 , related to a director benefit plan of an affiliate bank, affected this category and did not recur in 2013 . Non-interest Expense. Total non-interest expense, at $10,907,000 in the second quarter of 2013, was 1.1% lower than the level in the second quarter of 2012. Salaries and employee benefits were 4.3% higher than in the second quarter of 2012. The salary and wage component increased 6.0%, mostly due to the reinstatement of normal incentive plans which were in suspension during the year-ago second quarter. Benefits costs decreased 1.9% . Occupancy and equipment costs were 3.3% more than the amount in last year’s second quarter mostly due to upgrades of computer equipment and routine building maintenance. FDIC insurance premium expense, at $276,000 in the second quarter of 2013 , was 15% less than the level in the second quarter of 2012 due to the timing of expense recognition related to the FDIC’s change in methodology for assessing premiums based on assets rather than deposits. The category of “other” non-interest expense, totaling $3,496 ,000 in the second quarter of 2013 , decreased 8.7% compared to the second quarter of 2012. Write-downs of valuations of other real estate owned (OREO) were $96,000 in the second quarter of 2013, well below the $257,000 amount in the second quarter of 2012 . Also affecting this category in the second quarter of 2013 was a $270,000 write-down of a municipal note that had previously been taken as collateral on a loan that had been charged-off in prior periods. Total Assets. Total assets of Firstbank Corporation at June 3 0, 2013, were $1.457 billion, a decrease of 1.9% from year-ago. Total portfolio loans of $975 million increased 1.4% from the level at March 31, 2013, although reaching a level still 1.3% less than year-ago. Commercial and commercial real estate loans increased 0.4% in the second quarter of 2013, but were 2.7% less than year ago, and real estate construction loans decreased 2.6% from year ago, including a 3.2% decrease in the second quarter of 2013. Residential mortgage loans increased 2.9% in the second quarter of 2013, but were 0.2% less than year ago. Consumer loans increased 5.4% in the second quarter of 2013 and were 4.3% above year ago. Firstbank continues to have ample capital and funding resources to increase loans on its balance sheet, although demand for funds for new ventures by quality borrowers remains weak. Strong mortgage refinance activity has resulted in many mortgage loans being financed in the secondary market rather than on the balance sheet of the company. Total deposits as of June 3 0, 2013, were $1.208 billion, compared to $1.212 billion at June 3 0, 2012, a decrease of 0.3%. Core deposits at June 3 0, 2013, were 0.2% below the year-ago level, and they decreased $48.2 million in the second quarter of 2013, mostly in interest bearing demand and time deposits. Until more loan demand materializes and excess liquidity is deployed into loans, deposit growth can receive less emphasis. Net Charge-offs. Net charge-offs were $1,161,000 in the second quarter of 2013, decreasing from $1,770,000 in the first quarter of 2013 and decreasing from $2,192,000 in the second quarter of 2012. In the second quarter of 2013, net charge-offs annualized represented 0.48% of average loans, down significantly from 0.73% in the first quarter of 2013 and 0.89% in the second quarter of 2012 . Allowance and Asset Quality. At the end of the second quarter of 2013 the ratio of the allowance for loan losses to loans was 2.08%, compared to 2.17% at March 31, 2013, and 2.18% at June
